UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-6539


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TODD ERROL VASSELL, a/k/a Tadd Errol Vassell, a/k/a Chris Daley, a/k/a
Michael Derwitt, a/k/a Andre Nunes, a/k/a Corey Ryant, a/k/a Eric Scott,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:93-cr-00081-RBS-5)


Submitted: July 30, 2021                                          Decided: August 4, 2021


Before NIEMEYER and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd Errol Vassell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Todd Errol Vassell appeals the district court’s order denying his motion for relief

under Section 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We

review the district court’s order for abuse of discretion. See United States v. Jackson, 952

F.3d 492, 497 (4th Cir. 2020). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Vassell,

No. 2:93-cr-00081-RBS-5 (E.D. Va. Apr. 9, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2